Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

ROBERT STOUD CIVIL ACTION
Plaintiff
Vv.
SUSQUEHANNA COUNTY
Defendant No. 3:17-CV-2183-MEM

 

BRIEF IN SUPPORT OF PLAINTIFF’S MOTIONS IN LIMINE
Facts
On November 29, 2017, the Plaintiff filed his complaint against the
Defendant. The complaint presents the following causes of action: Title
VI/Retaliation; Title VII/Discrimination/Hostile Work Environment; PA Human
Relations Act/Retaliation; and PA Human Relations Act/Hostile Work
Environment.

The Plaintiff was Acting Chief Clerk and Director of Public Safety for
Susquehanna County. He then became Chief Clerk/Director of Public Safety.
Stoud was then demoted to Deputy Chief Clerk while maintaining the Director of
Public Safety position. He then took a position in the District Attorney’s Office as

county detective while again maintaining the Public Safety position.

 
Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 2 of 6

In short, the Plaintiff alleges that after he was made aware of inappropriate
conduct by a subordinate and reported the same to the Susquehanna County
Commissioners, he was subjected to increasing and pervasive harassment and
retaliation by Commissioners Warren and Arnold.

Trial in this matter is scheduled for September 28, 2020.

Motion in Limine to Permit Plaintiff to Call
Michael Giangrieco as a Witness at Trial

Plaintiff intends to call Michael Giangrieco, Esquire as a witness at trial.
Plaintiff expects the Defendant to object citing attorney-client privilege as
Attorney Giangrieco served as County Solicitor for the period at issue in this
matter.

Attorney Giangrieco filed a Complaint against Susquehanna County on May
19, 2020. A copy of the Complaint is attached to Plaintiffs Motions in Limine as
Exhibit A. In said Complaint, Attorney Giangrieco stated he spoke to
Commissioner Arnold repeatedly about actions she was taking that were contrary
to Susquehanna County policy, and could potentially expose the County to
liability. See Exhibit A at Paragraph 11. The Complaint also notes that the words
of Attorney Giangrieco were not part of his job duties as County Solicitor because
the attorney appointed by Susquehanna County’s insurance company had the
responsibility to control Arnold’s actions concerning litigation against

Susquehanna County. See Exhibit A at Paragraph 12. In fact, this allegation is

2

 
Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 3 of 6

true because Susquehanna County was being represented by Attorney Robin Reed
in the EEOC matters regarding Plaintiff Stoud and Maggie McNamara.

As such, it is submitted that Attorney Giangrieco was not the County’s
attorney for the EEOC matter and, as such, no such attorney-client privilege exists.

Assuming arguendo that attorney-client privilege does exist between
Attorney Giangrieco and Susquehanna County, it would fall under the crime-fraud
exception to attorney-client privilege.

It is the purpose of the crime-fraud exception to the attorney-client privilege
to assure that the “seal of secrecy” between lawyer and client does not extend to
communications “made for the purpose of getting advice for the commission of a
fraud” or crime. Haines v. Liggett Group, Inc., 975 F.2d 81 (3™ Cir. 1992) (citing
United States v. Zolin, 491 U.S. 554, 562-63 (1989)).

The Giangrieco Complaint states that documents prepared in the EEOC
complaint response were false and inaccurate and did not reflect the facts given by
Attorney Giangrieco and others See Exhibit A at Paragraph 15. The Giangrieco
Complaint states that he and other employees saw the EEOC complaint response
and knew said response was false. See Exhibit A at Paragraph 16. The Giangrieco
Complaint states that he and other employees were asked to lie and to change
statements previously made to protect Commissioner Arnold. See Exhibit A at

Paragraph 17.

 
Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 4 of 6

Lying, changing statements, and falsifying documents would clearly
constitute the commission of a fraud and/or crime. Specifically, this would have
been statements and documents related to responses to Plaintiff Stoud’s and
McNamara’s EEOC Complaints. As such, these actions would serve as an
exception to the attorney-client privilege that would permit Attorney Giangrieco to
testify at trial in this matter.

Motion in Limine to Permit Questioning of Commissioners Hall, Arnold, and
Warren Related to Lies and Inaccuracies in EEOC Response

As referenced above, the Giangrieco Complaint makes it clear that
statements and documents were falsified related to the EEOC response and that he
and other employees were asked to lie to protect Commission Arnold. See Exhibit
A at Paragraphs 15-19.

Plaintiff should have the right to question Commissioners Hall, Arnold, and
Warren about the contents of the EEOC complaint response and ask about their
knowledge of any lies or inaccuracies in said response.

If Defendant asserts the attorney-client privilege to thwart this line of

questioning, it is submitted that said line of questioning would not violate the

privilege because it would only pertain to the witnesses’ own knowledge of events.

Assuming arguendo that attorney-client privilege does exist, however, said line of
questioning would fall under the crime-fraud exception to the aforesaid privilege

for the reasons stated above concerning Attorney Giangrieco’s testimony.

4

 
Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 5 of 6

Motion in Limine to Bar Defendant From Submitting Any Evidence of Proper
Human Resources Procedures

Pursuant to this Court’s Order (Doc. 48), Plaintiff submitted its expert report
and curriculum vitae to defense counsel on July 1, 2019. The Plaintiff's expert,
Patricia Staples, is a human resources/management specialist. Pursuant to Doc. 48,
defense counsel was to submit its expert reports on or before August 16, 2019.
Defense counsel did not submit an expert report on or before August 16, 2019 nor
subsequent thereto.

Given the Plaintiff's timely submission of the expert report related to proper
human resources/management procedures and defense counsel’s failure to submit
any expert report to counter the same, Defendant should be precluded from
submitting any evidence related to proper human resources/management
procedures at the time of trial.

Respectfully Submitted:

/s/ Gerard M. Karam, Esquire
Bar I.D. # PA 49625

gmk@mkpvlaw.com

/s/ Christopher J. Szewezyk, Esquire
Bar I.D. # PA 306689

cjs@mkpvlaw.com

Date: August 21, 2020

 
Case 3:17-cv-02183-MEM Document 65 Filed 08/21/20 Page 6 of 6

CERTIFICATE OF SERVICE

I, Gerard M. Karam, Esquire, hereby certify that I have served a true and
correct copy of the foregoing document via electronic service/ECF system on the

21st day of August, 2020.

/s/ Gerard M. Karam, Esquire
Gerard M. Karam, Esquire
